Russell, J.
The Court of Appeals is without jurisdiction to consider assignments of error addressed solely to the finding of a jury upon issuable facts. There is no complaint that any error of law was committed; the evidence authorized the verdict rendered; and though the testimony in behalf of the losing party would have warranted a different verdict, the trial judge did not err in refusing a new trial, for the credibility of the witnesses is a matter exclusively for the jury. Davis v. Kirkland, 1 Ga. App. 5 (58 S. E. 209). Judgment affirmed.